—Order, Supreme Court, New York County (Arthur F. Engoron, J.), entered February 23, 2012, which denied defendant’s motion to dismiss the complaint, reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Plaintiff failed to sufficiently allege a cause of action under the State and City Human Rights Laws (see Executive Law § 296; Administrative Code of the City of New York § 8-107; cf. Vig v New York Hairspray Co., L.P., 67 AD3d 140 [1st Dept 2009]). There is no dispute that because plaintiff was not reinstated as a police officer until after one year from his voluntary retirement, he was not entitled to receive reinstatement at his previous salary and seniority levels. Although he alleged that his application for reinstatement, made within one year of his retirement, was not promptly expedited, he did not specifically allege that the application was intentionally delayed or that racial discrimination was the reason for the failure to expedite the application (see e.g. McDowell v North Shore-Long Is. Jewish Health Sys., Inc., 788 F Supp 2d 78, 81-83 [ED NY 2011]).
Concur—Tom, J.P, Andrias and Saxe, JJ.